Although I agree completely with the majority in this case, I write separately because I do not think that the complaint filed in this case sets forth a claim of attorney malpractice.
The Supreme Court of Ohio identified the requirements to establish a cause of action for legal malpractice relating to civil matters in Krahn v. Kinney (1989), 43 Ohio St.3d 103,538 N.E.2d 1058. The first requirement is an attorney-client relationship giving rise to a duty. However, in the case subjudice, the acts by the defendants about which the appellant complains occurred on March 3, 1993, yet the attorney-client relationship between the parties was terminated on February 3, 1992. On these facts I can find no relationship in existence in March 3, 1993, that gave rise to any duty owed by appellees to appellant. Even if appellant's theory is that there were confidential disclosures made to appellees during the existence of the attorney-client relationship that enabled appellees to set aside appellant's default judgment, there is no allegation of that nature in the complaint. Furthermore, it was the trial judge who vacated the default judgment in the case, not the appellees, even though the complaint places the responsibility for that vacation on the appellees. Finally, the appellant's claim of damages is based on sheer speculation. It is assumed that the trial court would have awarded $500,000 in damages at the default hearing, but one is left to wonder why the appellant would settle her claim for $150,000 if she could demonstrate damages of $500,000 at a hearing to fix damages after taking a default judgment.
I conclude that the trial court was correct in granting the motion to dismiss on the basis of the statute of limitations but could also have dismissed because the complaint failed to state a cause of action. *Page 709